Appellant was convicted of violating the prohibition laws by illegally having in his possession a quantity of whisky.
The record is regular in all respects. There is nothing apparent really worthy of discussion.
The court has read the entire testimony, sitting en banc. We see no need to detail it. It was sufficient to submit to the jury on the question of whether or not the whisky which the officers found either belonged to appellant, or was being hauled by him for another. There was no error in overruling his motion to set aside the verdict of the jury.
Of course there was no error in refusing to give the general affirmative charge in his favor — in view of what we have said above.
Refused charge 2 was covered by the court's oral charge. It was refused without error.
Refused charge 3 was properly refused because it was abstract.
Refused charge 8 was elliptical and confusing; hence properly refused.
There is no error anywhere apparent, and the judgment is affirmed.
Affirmed. *Page 404